Citation Nr: 0705190
Decision Date: 02/22/07	Archive Date: 04/19/07

Citation Nr: 0705190	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-09 256	)	DATE FEB 22 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper and lower extremities. 

2.  Entitlement to service connection for residuals of 
frostbite of the upper extremities. 

3.  Entitlement to service connection for pyorrhea and tooth 
loss, claimed as residuals of beriberi.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

In the instant case, the veteran's appeal as to the issues of 
entitlement to service connection for arthritis of the upper 
and lower extremities; residuals of frostbite of the upper 
extremities; and, pyorrhea and tooth loss, claimed as 
residuals of beriberi, was remanded in a December 20, 2006, 
Board decision.  Thereafter, in January 2007, the Board 
received notification of the veteran's death in October 2006.  
As the veteran died during appellate consideration of his 
claims, the December 20, 2006, Board decision addressing such 
issues is vacated.


	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0639715	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper and lower extremities. 

2.  Entitlement to service connection for residuals of 
frostbite of the upper extremities. 

3.  Entitlement to service connection for pyorrhea and tooth 
loss, claimed as residuals of beriberi.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was remanded in 
June 2004 and now returns to the Board for appellate review.  
However, for the reasons stated below, the Board finds that 
another remand is necessary and, therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that service connection was granted for 
residuals of frostbite of the bilateral lower extremities, 
right wrist strain with degenerative changes, and a scar at 
the top of the skull in an April 2006 rating decision that 
was issued in August 2006.  This considered a full grant of 
the benefits sought on appeal and, therefore, these issues 
are no longer before the Board for appellate consideration.

Additionally, the April 2006 rating decision noted that the 
issue of entitlement to service connection for a back and 
neck injury was deferred.  Such issue is referred to the RO 
for continued appropriate action.


REMAND

A remand is necessary in order to ensure compliance with the 
Board's June 2004 remand orders.  Specifically, in such 
document, the Board determined that VA examinations were 
necessary in order to ascertain whether the veteran's claimed 
arthritis of the upper and lower extremities, residuals of 
frostbite of the upper extremities, and pyorrhea and tooth 
loss, claimed as residuals of beriberi, were related to his 
military service.  Accordingly, the veteran was afforded VA 
examinations in October 2004 and November 2004.  Specific to 
the issue of entitlement to service connection for arthritis 
of the upper and lower extremities, the October 2004 VA 
examiner focused primarily on the veteran's back and wrists, 
while noting his current diagnosis of rheumatoid arthritis 
and opining that such was unrelated to his service.  However, 
the Board finds that the examiner failed to address whether 
the veteran's current diagnosis of osteoarthritis is related 
to his military service.  Also, regarding the issue of 
entitlement to service connection for residuals of frostbite 
of the upper extremities, the October 2004 VA examiner only 
addressed the veteran's claimed frostbite of the feet and did 
not address the upper extremities.  Finally, pertinent to the 
veteran's claim of pyorrhea and tooth loss, the June 2004 
Board remand specifically stated that the examiner must 
review the claims file in conjunction with the examination; 
however, the November 2004 VA examiner indicated that the 
veteran's medical records and claims file were not available 
for review.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
another remand is necessary in order to comply with the 
Board's June 2004 orders.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the existence and 
etiology of any upper and lower extremity 
arthritis, to include osteoarthritis, and 
residuals of frostbite of the upper 
extremities that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiners 
should be accomplished.

The claims file must be made available to 
and reviewed by the examiner.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies should 
be conducted.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether it is at least as likely as 
not that any current upper and lower 
extremity arthritis, to include 
osteoarthritis, and residuals of frostbite 
of the upper extremities that may be 
present are etiologically related to the 
veteran's military service.  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board and should be 
provided.

2.  The claims file should be returned to 
the VA examiner who conducted the November 
2004 dental examination.  The November 
2004 VA examiner is requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed pyorrhea and 
tooth loss are etiologically related to 
his military service.  A clear rationale 
for all opinions and a discussion of the 
facts and medical principles would be of 
considerable assistance to the Board and 
should be provided.  If the November 2004 
VA examiner is unavailable, the veteran 
should be afforded a new dental 
examination and such examiner should 
review the claims file and offer an 
opinion on the above-stated matter.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated, based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


